Citation Nr: 1545203	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-02 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to an improved death pension prior to November 1, 2008.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1974.  He died in December 1999.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 administrative decision and August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims on appeal.  

The case has a long, detailed history that is briefly described below.  

In October 2006, the Board issued a decision denying the appellant's claim for death pension benefits.  The appellant appealed the Board's October 2006 decision to the U.S. Court of Appeals for Veterans Claims (Court).  A January 2008 joint motion for remand (JMR) and Court Order vacated the Board's October 2006 decision and remanded the appellant's claim for death pension to the Board for additional development and consideration.  The JMR also indicated that the Board did not adequately address whether the appellant's communications dated in August 2001, June 2002, and July 2002, did not constitute a notice of disagreement (NOD) as to the issues of entitlement to the cause of the Veteran's death and DIC benefits.  

In July 2008, the Board found that a NOD was submitted as to the cause of death claim and remanded both the cause of death and death pension claims for further development consistent with the JMR.  The cause of death claim includes a claim for DIC compensation, as such, the issue was expanded as noted on the cover page of this decision.  

Subsequent to the July 2008 remand, the appellant was granted death pension benefits, effective November 1, 2008.  Given that this did not constitute a full grant of the benefits sought on appeal, the appellant's relevant claim was re-captioned as seen above.  

The Board most recently remanded the Veteran's case in May 2014.  The appellant's claims were then returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran died in December 1999, and his certificate of death lists his immediate cause of death as acute intoxication by the combined effects of cocaine and opiates.  No underlying cause of death is listed. 
 
2.  The Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death; he died decades after his discharge, and he was not a prisoner of war (POW).

3.  The Veteran's death was due to his own willful misconduct.  

4.  The Veteran's service-connected sickle cell disease and secondary depression did not contribute substantially or materially to his death, combine to cause death, or aid or lend assistance to the production of death.

5.  The appellant's countable income for the period prior to November 1, 2008, exceeded the maximum annual income for pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for DIC pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.159 (2014).

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2014).

3.  Prior to November 1, 2008, the criteria for death pension benefits have not been met.  38 U.S.C.A. § 1521(West 2002); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the appellant is expected to provide; and (4) request that the appellant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the appellant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2003, September 2008 and September 2010 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The appellant was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The September 2010 notice addressed disability evaluation and effective date considerations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board is cognizant of the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a claimant seeking DIC benefits must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  The September 2008 notice is Hupp-compliant.  

The Board notes that the appellant was not provided adequate notice regarding her claims prior to their initial adjudication in March 2002.  The Board finds, however, that the appellant was not prejudiced by this omission.  The appellant was provided compliant notice in September 2008 and September 2010.  The most recent readjudication of the claim was in a November 2014 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

As will be discussed below, the appellant's death pension appeal lacks legal merit.  As the law, and not the facts, is dispositive of the issue on appeal, the duties to notify and assist imposed by the VCAA are not applicable in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  Nevertheless, the appellant was provided notice as to the requirements for entitlement to death pension benefits and is not otherwise prejudiced by a decision as to this claim.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the appellant over the course of this appeal, the appellant clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the appellant's contentions as well as the communications provided to the appellant by VA and her attorney, it is reasonable to expect that the appellant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the appellant has been continuously represented by an experienced attorney who has submitted argument in support of her claims.  These arguments have referenced the applicable law and regulations necessary for a grant of cause of death benefits, DIC benefits pursuant to 38 U.S.C.A. § 1318, and death pension benefits.  Thus, the Board finds that the appellant, through her attorney, has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the appellant are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  

In January 2013, VA requested the Veteran's Social Security Administration (SSA) records.  In a January 2013 response, SSA indicated that it could not send the requested medical records because they had been destroyed.  In a letter sent to the appellant in February 2013, VA informed the appellant that the Veteran's SSA records had been destroyed.  She was asked to submit any copies of these records that she may have in her possession.  To date, she has not submitted any additional SSA records.  As such, all appropriate actions were taken to obtain these records and any further attempts to obtain them would be futile.  

Following VA's request to the appellant to submit the Veteran's medical and SSA records, her attorney indicated that the appellant "has no means of obtaining the specified records and does not believe they will add materially to the evidence already of record."  This was submitted in response to the June 2013 letter requesting Mayo Clinic records.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran's claims file was most recently sent for a VA addendum opinion in September 2014 to address the cause of the Veteran's death.  The examiner considered the Veteran's medical history and the appellant's contentions, as well as the service treatment records, post-service treatment records, certificate of death, autopsy report, previous VA examination reports, and online articles of record.  Based on the foregoing, the examiner determined that the Veteran's service-connected sickle cell disease with secondary depression did not cause or substantially contribute to his death, nor did his sickle cell disease with secondary depression negatively affect the Veteran's ability to exercise sound judgment at the time of his death.  Therefore, as the opinions were based on review of the claims file, including the appellant's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions provided are adequate.

Given the notice to the appellant to submit any additional evidence in support of her claims, the addendum VA opinion dated in September 2014; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its May 2014 remand directives, as well as the previous remands of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

A. DIC/Cause of Death

I.  DIC under § 1318

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected , if: (1) the veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308, but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22.

The Board notes that there have been a number of court decisions in recent years that have resulted in some confusion in the processing of claims for DIC benefits under 38 U.S.C.A. § 1318.  However, clarification has been provided by two decisions from the Court.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) (2), the Court found that a surviving spouse can attempt to demonstrate that the veteran hypothetically would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the veteran's death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later decision, the Court found that 38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case where the veteran had never established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the claimant had to set forth the alleged basis for the veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibited "hypothetical entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the veteran's survivor, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening -"hypothetical entitlement" claims.  Id. at 1379- 80.

The Federal Circuit has ruled that § 1318 DIC claims are not subject to a "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  In essence, under Rodriguez and Tarver, the amended regulation 38 C.F.R. § 3.22 does not have an impermissible retroactive effect, and it may be applied to bar DIC claims filed by survivors under the "hypothetical entitlement" theory, no matter when the § 1318 claim was filed.  Simply put, there is no longer "hypothetical entitlement" to DIC benefits under any circumstance. 

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See again Rodriguez v. Peake, 511 F.3d 1147 (2008).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

      II.  Cause of Death

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

In cases of service connection for the cause of the death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

B. Death Pension

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits. 

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Factual Background and Analysis

A. DIC/Cause of Death

The appellant contends that the Veteran's service-connected sickle cell disease and secondary depression were a contributory cause of his death.  She argues that due to his symptoms related to his service-connected disabilities, he did not know the consequences of his actions and his death should not be considered due to willful misconduct.
	
      I.  DIC under § 1318

As an initial matter, the criteria are not met for DIC benefits pursuant to 38 U.S.C. § 1318.  The Board notes that the Veteran was evaluated as 100 percent (i.e. totally) disabled at the time of his death due to his service-connected sickle cell disease.  He also had a 50 percent rating for secondary depression.  The effective date for the Veteran's 100 percent rating was from January 1997, and he died in December 1999.  As such, he was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death.  The Board is sympathetic to the appellant in this case, but the law does not permit us to find that it was close enough to the 10 year requirement; the law mandates the Veteran had to actually reach the 10 year mark, and the Board cannot change or ignore that requirement.

To the extent that the appellant contends the Veteran's service-connected disabilities were sufficiently disabling that he should have been evaluated as 100 percent disabled for 10 years or more prior to his death, the Board notes that the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after the Veteran's death.  The appropriate rating and effective date for the Veteran's service-connected disabilities was the subject of multiple rating decisions during his lifetime, and the most recent 100 percent rating for his sickle cell disease was effective just under three years prior to his death.  

The Board further observes that the Veteran died decades after his discharge from active service, and nothing in the record reflects he was a POW during such service.

Moreover, as will be discussed more fully below, the Board finds that the Veteran's death is due to his own willful misconduct.  This also precludes DIC under 38 U.S.C.A. § 1318.  

Although the Board is sympathetic to the appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service.  As the preponderance of the evidence is against the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107.

II.  Cause of Death

As noted above, the appellant claims that the Veteran's service-connected sickle cell disease left him despondent to the point that he could no longer exercise sound judgment, which ultimately caused his death.  For the reasons discussed below, the Board finds that the Veteran's death was due to his own willful misconduct, and neither his service-connected sickle cell disease, nor depression was a principal or contributory cause of his death.  

The service treatment records show that the Veteran was treated for sickle cell disease in service.  At that time, he was not treated for depression or other psychiatric symptoms.  He was subsequently discharged because of his physical disability due to sickle cell disease.  

Following service, the Veteran was awarded service connection for sickle cell disease, and was initially assigned a 100 percent rating.  In 1982, his rating was reduced to 30 percent.  He contended that this reduction at the time caused depression and the onset of his drug abuse.  

The Veteran's medical history shows polysubstance abuse (crack, cocaine, heroin, and alcohol) with various psychiatric diagnoses including, organic mood disorder, adjustment disorder, depression, dependent personality disorder, and borderline traits.  He participated in rehabilitation programs and has a history of hospitalizations related to his drug abuse.  

During a February 1992 hospitalization, the Veteran's reported using crack cocaine since 1978 and alcohol since he was 19 years old.  A clinical evaluation shows that the Veteran reported experimenting with drugs while working as a pharmacist's assistant.  He advised that in the 1980s he resorted to cocaine use because finding a job was difficult.  

During a 1993 hospitalization, the Veteran was noted to have mixed drug dependence and adjustment disorder, and dependent personality disorder.  He had presented with complaints of depression and suicidal ideation.  He reported using crack cocaine and alcohol.  

During a February 1997 VA psychiatric examination, the Veteran reported a history of drug and alcohol abuse.  He stated that when he is "clean" he feels no better and the drugs and alcohol would "dull the pain."  He reported fearing the future and felt that his sickle cell disease was getting worse.  The Veteran reported past and present suicidal ideation stating that "I feel when I drink or take coke that I am trying to kill myself."  He went on to state that if he really felt like trying to kill himself, he would do something such as jumping in front of a train.  The examiner diagnosed the Veteran as severely depressed with his depression "significantly related" to his service-connected sickle cell anemia.  She found the Veteran competent to handle his own benefits.  

In a September 1997 clarification memorandum regarding the Veteran's psychiatric diagnoses, a VA psychologist diagnosed the Veteran as having depression "significantly related to his sickle cell anemia" and polysubstance abuse, in remission.  

As noted above, the Veteran died in December 1999.  An autopsy report from the day following his death showed the Veteran died of acute intoxication by the combined effective of cocaine and opiates.  The manner of death was listed as "accident."  

As noted in the May 2014 remand, the Board found that the July 2003 VA opinion, July 2011 VA opinions, June 2012 Veterans Health Administration (VHA) opinion, April 2013, May 2013, and August 2013 VA opinions were all inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one).  The reasons for their respective inadequacies are noted in the May 2014 remand and will not be set forth here.  The case was again remanded for additional development-including a new opinion.  

In September 2014, the Veteran's claims file was forwarded to a VA physician to provide an addendum opinion.  Following review of the claims file, the examiner provided the following, detailed discussion and opinion:

Per record review, letter dated August 6, 2012, "The claimant does not argue that the Veteran's depression caused his substance abuse.  She does argue that the combined effects of the Veteran's service-connected sickle cell disease and depression left him despondent to the point that he could no longer exercise sound judgment...It is not unreasonable to conclude that he no longer cared at the time whether he lived or died and therefore could not exercise sound judgment in regard to his drug use."

Per record review, following are the medical articles associated with the claims file (all downloaded 9/10/2013):

      1.  http://abcnews.go.com/HealthDepressionScreening/story?id=4355978 
      2.  http://www.vicdrugguide.org.au/handbook/ch03s08.php 
      3.  http://www.ncbi.nlm.nih.gov/pubmed/12791798 
      4.  http://www.ncbi.nlm.nih.gov/pubmed/23647731 

Per record review the Veteran's poly-substance abuse began at age 15, prior to service.
      
Per initial record review the Veteran was diagnosed with sickle cell disease (hereditary blood disorder) at age 17, three months after EAS, US Navy.  He was unable to remain in military due to restriction from vigorous activity.  He was awarded 100% service connection from 1974-1982.  In 1982 the award was decreased to 30% following routine future VA exam.  Vet requested increase in SC several times over the years due to illness, however SC remained 30% (with the exception of 100% for 6 months in 1987), as hospitalizations were found to be for conditions not related to sickle cell disease.  In 1997 his rating was increased to 100%.

Per record review, Dr. Backman PhD, Feb 27, 1997, examination, Vet states sickle cell anemia diagnosed in childhood.  Depressive disorder was diagnosed during 1990's, and he was granted SC for depression secondary to SC sickle cell disease in 1997.  Bipolar disorder was diagnosed in 1997.
      
Per record review, Dr. Wolkin MD psychiatry, Apr 22, 1997, evaluation, "The pt dates the onset of his psych history from 1982, at which time he lost his 100% SERVICE CONNECTION for sickle cell.  With the marked loss of income the pt felt that he couldn't bounce back and deal with the financial and other social responsibilities in his life.  He began abusing alcohol and cocaine."
      
Per record review Vet was hospitalized 9 times in 11 months prior to death.  Caregivers noted and documented malingering behavior and pattern of being discharged either the last day of every month or during the first 3 days of the month and that he received his check on the first of the month.  Despite receiving 100% SC payment, he reported having no money as a significant source of stress.  On November 30, 1999 he was anxious to leave hospital to support drug habit.  [In early December 1999], he was found missing from room, police were called.  Date of death is [December 1999].
      
Discussion:
      
The first submitted above article discusses 'a very close relationship' between depression and substance abuse and states that substance can cause depression, and depression can cause substance abuse.  The theory proposed for depression causing substance abuse is that patient attempts to self-medicate.  The three remaining articles discuss a link between clinical depression and incidence of drug overdose.  These articles do not describe suicide attempts, rather the condition of non-fatal drug overdose.  The articles are silent for a causal relationship between depression and drug overdose.  Article 4 studies a group of people who are already IV drug users and noted that depression was a significant predictor of non-fatal overdose. 

Per record review, treatment notes do not emphasize IV drug use in [the Veteran's] case.  Crack cocaine is documented in the majority of notes relating to his drug addiction.

      None of the articles [shows an established cause and effect relationship.
      
Record review is silent for a causal relationship between Vet's depression and substance abuse.  His substance abuse began 20 years before depression was documented.  Record review is silent for objective evidence of the veteran using illicit drugs to self-medicate for sickle cell disease.  He had access to and received traditional medical care from age 17 on for his sickle cell disease.  He presented for traditional medical care in 1990's when he began to experience depression.  Per record review he attributed his psychological problems to the reduction in SC from 100% to 30% in 1982.  This does not demonstrate a causal relationship between his sickle cell disease and psychological disorder.  It is unfortunate that he had difficulty coping with the reality of the adjusted rating, however it does not suffice as evidence that the sickle cell disease itself caused his psychiatric illnesses.  Per record review he had multiple psychiatric diagnoses, including polysubstance abuse, bipolar disorder and depressive disorder, dysphoria and malingering.  He was not SC for polysubstance abuse, bipolar disorder, dysphoria or malingering.

Per record review Vet was asking to leave hospital for several days prior to his death, which was consistent with his pattern of being discharged prior to receipt of disability check.  These facts do not support a sudden lapse in judgment as proposed by claimant.  His judgment seems to have been intact - he was aware of the date of his check and his need to be out of the hospital to receive the funds.

Per review of literature, (Center for Substance Abuse Research, University of Maryland), crack cocaine is the name given to cocaine that has been processed with baking soda or ammonia and transformed into a more potent, smokable "rock" form.  A person can become addicted after first time trying crack cocaine.  Crack cocaine is a strong central nervous stimulant that interferes with and causes excess amounts of dopamine in the brain.  A neurotransmitter associated with pleasure and movement, dopamine is the neurotransmitter released as part of the brain's reward system.  As a result, the psychological effects can be extremely reinforcing; after having tried crack cocaine, the user will rapidly develop an intense craving for the drug since the chemistry of the brain's reward system has been altered.  The high from crack cocaine begins almost immediately after the vapors are inhaled and lasts about 5 to 15 minutes.  After the initial 'rush' subsides, the user experiences an intense desire for more of the drug - this is how users can become addicted after just their first hit.  Other short term effects include increased blood pressure and heart rate, constricted peripheral blood vessels, increased rate of breathing, dilated pupils, hyper-stimulation, intense euphoria, decreased appetite, anxiety and paranoia, aggressive paranoid behavior, depression, intense drug craving, sudden death - even one use can cause overdose or death.  Prolonged crack cocaine abuse causes a number of problems, including severe depression, irritability and mood disturbances, aggressive, paranoid behavior, delirium or psychosis, tolerance and addiction, even after just one use, auditory and tactile hallucinations, heart attack and heart disease, stroke, respiratory failure, brain seizures, sexual dysfunction, increased frequency of risky behavior, death.  Users will often keep using crack cocaine simply to avoid the negative effects of withdrawal.

Per NIH "Cocaine is a powerfully addictive drug.  Thus, it is unlikely that an individual will be able to reliably predict or control the extent to which he or she will continue to want or use the drug.  And, if addiction takes hold, the risk for relapse is high even following long periods of abstinence.  Recent studies have shown that during periods of abstinence, the memory of the cocaine experience or exposure to cues associated with drug use can trigger tremendous craving and relapse to drug use."  "With repeated exposure to cocaine, the brain starts to adapt, and the reward pathway becomes less sensitive to natural reinforcers and to the drug itself.  Tolerance may develop-this means that higher doses and/or more frequent use of cocaine is needed to register the same level of pleasure experienced during initial use.  At the same time, users can also become more sensitive (sensitization) to cocaine's anxiety-producing, convulsant, and other toxic effects."

Medical opinion: 

The Veteran's service-connected sickle cell disease with secondary depression did not constitute the principal cause of the Veteran's death, or constitute a contributory cause of death.  The Veteran's death due to acute intoxication by the combined effects of cocaine and opiates was not caused by or a result of his sickle cell disease with secondary depression.

Rationale: 

Per record review the Veteran's cause of death was acute intoxication by the combined effects of cocaine and opiates which the medical examiner listed as an accidental death.  Per record review the Veteran's crack cocaine habit pre-dated his diagnosis of depression.  The psychological evaluation upon which SC for depression was granted is based entirely upon Veteran's subjective history per record review.  Dr. Backman's evaluation includes the statement "it is my impression that his depression is significantly related to his sickle cell anemia" and is silent for a legally recognized medical opinion.  The impression statement is silent for the contribution of Veteran's crack cocaine addiction to his depressive disorder.  Per review of literature, severe depression is a significant consequence of crack cocaine use.  

With regard to the psychological impact of the Veteran's sickle cell disease, depression and impaired judgment, it is well documented in medical literature that persons diagnosed with chronic medical illnesses such as the sickle syndromes may be at risk for depression.  Depressed individuals often verbalize a very negative view of themselves, the world and the future.  One symptom of clinical depression is difficulty concentrating, remembering or making decisions.  However, this information does not show a causal connection between the service-connected disabilities and the Veteran's death.  The review of record clearly documents a causal relationship between his crack cocaine addiction and his death.  In order for the service connected disabilities to be considered a contributory cause of death, it must be shown that the service-connected disability: (i) contributed substantially or materially to cause death; or (ii) that it combined to cause death; or (ii that it aided or lent assistance to the production of death.  Record review is silent for objective evidence of sickle cell disease or depression as cause of death.  Accidental drug overdose contributed substantially to cause of death.  Record review is silent for objective evidence of sickle cell disease or secondary depression combining with accidental drug overdose to cause death.  Although the Vet was granted SC for depression secondary to sickle cell disease, this does not conclude that all his depressive diagnosis were secondary to sickle cell disease.  His history is pertinent for bipolar disorder which includes depressive symptoms, as well as classic symptoms associated with crack cocaine addiction.  The claimant has already conceded that she is not stating the depression caused substance abuse.

While it may not be "unreasonable to conclude that he no longer cared at the time whether he lived or died and therefore could not exercise sound judgment in regard to his drug use," there is no objective evidence that his reasons for no longer caring were caused by service connected disabilities, and there is no evidence of intentional overdose or suicide (see notes below).  Per objective record, the veteran seems to have been fully aware of his circumstances, desires, and actions with their consequences.

The examiner went out to point out specific VA treatment records showing that the Veteran would seek VA treatment complaining of suicidal ideation in order to be admitted.  The treating professionals described the Veteran's behavior as drug seeking and manipulative behavior.  VA treating professionals found no true suicidal ideation in November 1999 and that he exhibited drug seeking behavior daily.  The Veteran sought to be admitted because he needed morphine for his "mental pain."  The treating professional noted that the Veteran is "believed to be manipulative without real suicidal ideation."  Following an admission in late-1999, the Veteran went missing from his room in early-1999.  The treating physician indicated that as the Veteran "is a crack cocaine addict, I have a high suspicion that he left the hospital to smoke crack cocaine."  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  In other words, the Veteran's service-connected sickle cell disease and depression were not the principal or contributory cause of his death, nor did they negatively impact his ability to exercise sound judgment at the time of his death.  Moreover, the preponderance of the evidence shows that his drug abuse was due to his own willful misconduct and was the sole cause of his death.  His drug abuse was not secondary to his service-connected sickle cell disease and depression.  

First, to the extent that the appellant is contending that the Veteran's service-connected sickle cell disease and depression impaired his ability to exercise sound judgment and this caused his death.  Reading between the lines, it appears that the appellant is also making the argument that the Veteran died due to suicide from an intentional drug overdose.  

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2014); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995) ( § 3.302 "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct "); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) (§ 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2014).

Here, the December 2009 autopsy shows the Veteran died due to an accidental overdose of cocaine and opiates.  Relevant VA treatment records show some history of suicidal ideation, but the treatment records dated around the time of his death show that he was seeking admission into the VA hospital for purposes of obtaining drugs.  As noted above, the Veteran contended at the time of treatment that his pain was not physical, but mental.  Treating professionals specifically described the Veteran's behavior as malingering and drug seeking, and there was no real threat of suicide.  

The only evidence of record suggesting that the Veteran's death may have been purposeful is the appellant's own arguments via her representatives.  The Board finds, however, that the appellant is not competent to state that the Veteran died due to suicide.  She lived in Florida at the time of his death.  He died in New York.  She is not a medical professional, nor has she so contended.  The preponderance of the evidence shows that the Veteran did not commit suicide and his death was due to an accidental overdose on cocaine and opiates.  The preponderance of the evidence does not show that his service-connected sickle cell disease and depression impaired his ability to exercise sound judgment and ultimately cause his death.  This is evidenced both by the VA treatment records dated in November 1999 and December 1999, as well as the findings of the September 2014 VA examiner.  

The Board notes that for claims filed after October 31, 1990, direct service connection cannot be granted for disabilities resulting from abuse of alcohol or drugs.  See 38 U.S.C.A. § 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2014).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31,263 (Feb. 10, 1998).

There is an exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id. at 1376.  However, the Federal Circuit further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit explained that veterans may recover only if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n) (2014). 

38 C.F.R. § 3.354(a) defines an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  The Court has held that the statute requires that the insanity exist only at the time of the commission of an offense and not that insanity must cause the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  See also Zang v. Brown, 8 Vet. App. 246, 252-54 (1995) (existence of insanity, as defined in 38 C.F.R. § 3.354(a), at time of commission of act, negates intent so as to preclude act from constituting willful misconduct under 38 C.F.R. § 3.1(n)).

Here, there is no clear medical evidence showing that the Veteran's documented drug abuse and resultant overdose was caused by his service-connected sickle cell disease with secondary depression.   Additionally, there is clear medical evidence establishing that the Veteran's drug abuse was due to his willful wrongdoing.  

First, there is no question that the Veteran intentionally and deliberately participated in cocaine and opiate abuse, as well as abuse of alcohol.  His has an undisputed history of drug abuse at least as early as the late-1970s/early-1980s.  Throughout the years, he was admitted and discharged from multiple rehabilitation programs.  Each time, he relapsed to drug and alcohol abuse.  Moreover, during his last hospitalization in November 1999-December 1999, he showed malingering and drug seeking behavior.  He left the VAMC on the date of his death to seek out and abuse cocaine and opiates.  This caused his death.  As the Veteran continued to abuse drugs over the years, despite numerous attempts at intervention/rehabilitation, the Board finds that this intentional and deliberate drug abuse was down with knowledge that there was wrongdoing or wanton and reckless disregard of its probable consequences.

Although the Veteran broke the law when he abused cocaine/crack, his abuse went beyond just a technical violation of law.  Again, he exhibited drug use in his youth and it continued after discharge from service.  This continued until his death in 1999.  In sum, the Board finds that the Veteran's pattern of drug abuse was well-documented and beyond a mere violation of law.  

The preponderance of the competent evidence shows that the Veteran's drug abuse and resultant death due to cocaine and opiate overdose was a conscious wrongdoing of a prohibited action.  In other words, the Veteran died due to his own willful misconduct.  

The most probative evidence regarding the cause of the Veteran's death shows that his death was due to his own willful misconduct.  This is evidenced by the September 2014 VA examiner's opinion finding that at the time of his death, the Veteran was "fully aware of his circumstances, desires, and actions with their consequences."  The examiner based her opinion on review of the claims file, previous VA examination reports, consideration of online articles regarding depression and drugs abuse, and review of the appellant's contentions.  

The Board is aware that the September 2014 VA examiner questioned the propriety of the Veteran's depression diagnosis as well as her indication that not all of the Veteran's depression symptoms were attributed to his service-connected depression.  The appellant's representative argues that the examination is inadequate inasmuch as the examiner did not attribute which depression symptoms were due to the Veteran's service-connected depression and which were due to his nonservice-connected psychiatric problems.  However, the Board is not persuaded by this argument.  Although the examiner may have disagreed with the secondary depression diagnosis, as well as questioned the root of his depression symptoms, she noted that the appellant has not argued the Veteran's drug abuse was secondary to his service-connected disabilities.  Additionally, she provided a clear opinion as to whether the symptoms associated with the service-connected disabilities impaired his judgment to negate any finding of willful misconduct.  Considering all of his symptoms, including those associated with his service-connected disabilities, the examiner could not find that the Veteran's judgment was so impaired and he was unable to appreciate consequences of his actions.  As such, there is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 30 (2008).  

During his lifetime, the Veteran never claimed entitlement to service connection for drug abuse as secondary to his sickle cell disease and secondary depression.  Further, in August 2012, the appellant's attorney submitted a letter clarifying the appellant's argument on appeal.  He contended that the appellant was not claiming that the Veteran's depression caused his substance abuse, but rather that his sickle cell disease and depression left him despondent to the point that he could no longer exercise sound judgment and his death was not due to his own willful misconduct.  

In reaching this decision, the Board has reviewed the online articles relating depression to drug abuse.  The Board has also considered these records, but observes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the records submitted do not specifically relate to the Veteran's particular circumstances surrounding his death, nor does it link the Veteran's death due to cocaine and opiates to his service-connected sickle cell disease with depression.  This evidence is generalized in nature.  In other words, it considers none of the specific facts in the appellant's case, nor does it show the Veteran's sickle cell disease with depression were the primary or contributory cause of his death.  Moreover, these articles do not show that either service-connected disability negatively affected the Veteran's ability to exercise sound judgment or that his death was not due to his own willful misconduct.  As such, the Board places little weight on these submissions, and they are outweighed by other evidence of record outlined above.

Additionally, neither the appellant nor her representative has presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the VA examiner's conclusions.  The Board is sympathetic to the appellant in that it is clear she sincerely believes her estranged spouse's death was not due to willful misconduct.  However, the most probative evidence of record does not support these contentions.  As a lay person who has not been shown to be capable of making this specific medical conclusion, the appellant's statements, as well as those made by her representative, that the Veteran's service-connected sickle cell disease with secondary depression ultimately contributed to his death are substantially outweighed by the conclusions related in the September 2014 VA examiner's opinion and the medical evidence near the time of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Here, neither the appellant, nor her representative has submitted evidence that they have the medical expertise to provide an opinion as to the cause of the Veteran's death.  

In summary, the preponderance of the evidence indicates that the Veteran died due to a drug overdose caused by his own willful misconduct, and was unrelated to his service-connected sickle cell disease and depression.  Again, the appellant's representative did not contend that the Veteran's sickle cell disease and depression caused his drug abuse, rather, the contention was that the Veteran was not aware of the consequences of his actions that lead to his drug overdose and death.  Moreover, even if the Veteran's drug abuse was caused or aggravated by his service-connected disabilities, the appellant would still not be entitled to service connection for the cause of the Veteran's death if his death was due to his own willful wrongdoing.  See Allen, supra.  

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

III. Death Pension 

The appellant contends that she was entitled to death pension benefits for the time period prior to November 1, 2008.  

By way of background, the RO denied entitlement to death pension benefits in a March 2002 decision.  The basis for the denial was that the appellant's countable income for VA pension purposes was in excess of the established income limit for entitlement to nonservice-connected death pension benefits.  

The appellant appealed this decision, and in an October 2006 decision, the Board denied the appellant's claim.  As noted in the Introduction above, the appellant appealed this decision to the Court who signed an order implementing the January 2008 JMR of the parties.  The parties agreed that the Board erred because it did not provide an adequate reason for finding that the appellant had not presented evidence that she paid the Veteran's burial expenses.  The Board had stated that the appellant did not disagree with the August 2001 decision that denied her claim for burial benefits.  
The parties noted that the Board failed to consider the appellant's statement that she received funds used for the Veteran's burial from his brother in the form of a "personal loan."  They contend the Board did not consider this evidence when determining whether the appellant had any potential off-sets of her income for pension purposes.  As such, the parties agreed that the claim should be vacated and remanded.  

In July 2008, the Board remanded the death pension issue for additional development.  Importantly, the Board requested that the appellant be afforded an opportunity to present evidence that she actually paid the Veteran's burial expenses, or was under and obligation and did repay the alleged loan made by the Veteran's brother.  

In September 2010, VA sent the appellant a request to submit income verification and medical expense report from February 27, 2004 (when she was still working), to October 14, 2008 (the time she reported no income).  That same month, the appellant submitted her medical expense report and eligibility verification reports.  The appellant filled out the history section and signed both documents, but neither document listed any income or medical expenses.  Moreover, she did not submit any additional evidence showing that she actually paid the Veteran's burial expenses or repaid a loan to his brother for those burial expenses.  

In this case, the deceased Veteran served more than 90 days during the Vietnam era, so he served the required wartime service.  The RO determined that the appellant is the Veteran's surviving spouse, even though the Veteran and the appellant were apparently not residing together at the time of his death.  Nevertheless, the appellant and the Veteran were not divorced, and the Board does not disagree with the RO's determination that the appellant is the Veteran's surviving spouse.  

The appellant has one adult child and does not contend that her child is her dependent.  The maximum annual pension rate for a surviving spouse with no dependents in effect when the appellant first submitted her claim for pension in January 2000 was $6,237.  VA Manual M21-1, Appendix B, Change 35, August 31, 2001.  The maximum annual pension rate (MAPR) is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23.  For reference, the MAPR rose to $7,094, effective December 1, 2005; to $7,329, effective December 1, 2006; and to $9815, effective December 1, 2007.  

At all times during the pendency of this claim, the appellant has reported weekly income of $275 from her employment in a restaurant.  See February 2002 report of contact.  Prior to October 14, 2008, the appellant did not provide any additional information.  Thus, her annual income at all times between the Veteran's death in December 1999 and October 14, 2008, has exceeded $14,000 yearly.  Although her income exceeds the MAPR, she may still be entitled to receive pension benefits if a significant portion of her earned income can be excluded from consideration as countable income.  

In determining countable annual income for pension purposes, all payments of any kind or from any source (including salary, retirement, or similar income which has been waived) shall be included except for listed exclusions.  38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271, 3.272.  The appellant's salary is defined as countable annual income for pension purposes.  

If the appellant made certain payments, such as payments for the Veteran's last medical expenses or for his burial, those expenses could be deducted from her income.  However, there is no probative evidence that the appellant paid any portion of the last expenses of the Veteran, who died at a VA hospital facility.  

The evidence of record establishes that the Veteran's brother, W.E., paid the Veteran's funeral bill.  The appellant has not presented any probative evidence that she paid the Veteran's burial expenses.  Indeed, she claimed entitlement to burial benefits in August 2001, which was denied that same month.  The RO requested that the appellant submit any evidence to support her contention that she actually paid the Veteran's burial benefits or is indebted/has paid his brother for those expenses.  To date, she has not submitted these requested records or otherwise shown any objective evidence that she actually paid for his burial.  

The Board finds that the appellant's statements indicating that she paid for the Veteran's burial with her own money or with money loaned to her by the Veteran's brother to lack credibility.  A May 2000 application for burial benefits clearly states that the Veteran's brother, W.E. paid the burial benefits.  This document does not list the appellant or any alleged loan made to the appellant to pay these benefits.  Further, the Board notes that it would be reasonable for the appellant to have some sort of objective evidence that she paid the Veteran's burial expenses.  She has not provided any proof of payment directly to the burial providers.  She has not shown any sort of document showing that the Veteran's brother loaned her money or that she has repaid the alleged debt.  Moreover, she has not provided any additional argument to support this contention.  In sum, her statements regarding the Veteran's burial lack credibility, and have no probative value.  Thus, the evidence establishes that the appellant is not entitled to deduct the Veteran's burial expenses from her countable income.

The appellant would be entitled to deduct unreimbursed medical expenses which exceeded five percent of the maximum allowable income from her countable income.  However, since the appellant's countable income was in excess of the MAPR by more than $4,000 to $7,000 in each year since the Veteran's death until October 2008, she would have to have unreimbursed medical expenses in excess of $4,000 to $7,000 to decrease her income to the point at which she would be entitled to received pension benefit payments.  The appellant has not indicated that she has such medical expenses.  Rather, she has indicated that her budget does not allow her to incur medical expenses.  Again, she never submitted any documentation that she had unreimbursed medical expenses.   

Additionally, the appellant first submitted information to VA showing no income on October 14, 2008.  Thereafter, she was awarded death pension benefits, effective November 1, 2008-the first day of the month following receipt of the claim.  

The Board finds that there is no interpretation of the facts of this case which will support a finding that the appellant's income is below the maximum annual rate of pension, prior to November 1, 2008, so that she can receive payments of pension.  Because her income, as reported by her, exceeds the MAPR, payment of VA pension benefits was properly withheld prior to November 1, 2008.  Although the Board can certainly empathize with the appellant's reported financial difficulty, the RO was correct in concluding that the appellant's income was above the MAPR prior to November 1, 2008, and thus precludes her from receiving death pension benefits during that timeframe.  

The law is dispositive that income in excess of the MAPR precludes payment of pension benefits to a surviving spouse.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for entitlement to nonservice-connected death pension benefits prior to November 1, 2008, must be denied due to the appellant's excessive income.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to nonservice-connected death pension benefits prior to November 1, 2008, is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


